GOLDTHWAITE, J.
On authority, this case was correctly decided by the court below. It seems to have been a Well settled rule of the ancient common law, that the owner of a chattel retained his right of property in it, so long as it was capable of being identified as the same thing, although its *592form might have been entirely changed. [Viner’s Ab. Prop. F, 5.] The precise question with reference to property in coal, where the wood belonged to the plaintiff, was determined in Curtis v. Guant, 6 Johns. 168. So, where logs were converted, and sawed into boards or shingles, it has been held that trover for the boards or shingles may be brought. [Betts v. Lee, 5 Johns. 348; Brown v. Sax, 7 Cowen, 95.] It is posssble the jury might consider the value of the defendant’s labor, on the rough material, in estimating the damages; but as to this we give no opinion, as no point upon it was made in the court below. The contrary, however, was held in the case last cited. Judgment affirmed.